UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-8977 Savos Investments Trust (Exact name of registrant as specified in charter) 1655 Grant Street, 10th Floor, Concord, CA 94520 (Address of principal executive offices) (Zip code) Christine Villas-Chernak, 1655 Grant Street, 10th Floor, Concord, CA 94520 (Name and address of agent for service) Registrant's telephone number, including area code: 800-664-5345 Date of fiscal year end: 09/30 Date of reporting period: 07/01/14 – 06/30/15 Item 1. Proxy Voting Record. Name of Fund: Contra Fund Period: July 1, 2014 - June 30, 2015 The Registrant did not hold any voting securities and, accordingly, did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Savos Investments Trust By (Signature and Title)* /s/Carrie E. Hansen Carrie E. Hansen Principal Executive Officer Date 8/4/2015 * Print the name and title of each signing officer under his or her signature.
